Case: 21-60838     Document: 00516227526         Page: 1     Date Filed: 03/07/2022




              United States Court of Appeals
                   for the Fifth Circuit
                                                                     United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                        March 7, 2022
                                  No. 21-60838                         Lyle W. Cayce
                                Summary Calendar                            Clerk



   Sharron Hawkins,

                                                           Plaintiff—Appellant,

                                       versus

   City of Lexington; Chief Robert Kirklin, in his official
   capacity; Officer Markus March, in his individual and official
   capacity; Officer Elijah Brooks, in his individual and official
   capacity; Officer John Doe, in his/her individual and official capacity,

                                                         Defendants—Appellees.


                  Appeal from the United States District Court
                    for the Southern District of Mississippi
                            USDC No. 3:19-CV-606


   Before Jolly, Willett, and Ho, Circuit Judges.
   Per Curiam:*




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60838      Document: 00516227526          Page: 2   Date Filed: 03/07/2022




                                    No. 21-60838


          Sharron Hawkins, proceeding pro se, challenges the district court’s
   taxation of $3,144.80 in costs against her following her unsuccessful civil
   rights suit. Finding no abuse of discretion, we AFFIRM.
                                          I
          Sharron Hawkins filed suit claiming the defendants violated various of
   her rights under 42 U.S.C. § 1983 and state law, most of which occurred
   following an adverse encounter with law enforcement at a laundromat. A
   third party accused Hawkins of stealing her laundry and called police. Police
   arrived, handcuffed Hawkins while investigating, and released her eight
   minutes later after a review of security footage showed Hawkins had not
   stolen anything. The district court dismissed all of Hawkins’s claims at
   summary judgment, finding that her assertion that officers used excessive
   force was contradicted by video evidence. Hawkins does not contest the grant
   of summary judgment on appeal, but instead challenges only the district
   court’s decision to tax costs of $3,144.80 to her.
                                         II
          We review the district court’s decision to award costs for abuse of
   discretion. Edwards v. 4JLJ, LLC, 976 F.3d 463, 466 (5th Cir. 2020). “Our
   review is narrow because the district court has wide discretion . . . to decide
   whether, and to what extent, to award costs.” Id. There is a “strong
   presumption that the prevailing party will be awarded costs.” Pacheco v.
   Mineta, 448 F.3d 783, 793 (5th Cir. 2006). Financial hardship, without more,
   is not a sufficient reason to deny costs. Smith v. Chrysler Grp., LLC, 909 F.3d
   744, 753 (5th Cir. 2018); see also Moore v. CITGO Refin. & Chems. Co., 735
   F.3d 309, 320 (5th Cir. 2013) (“[R]educing or eliminating a prevailing party’s
   cost award based on its wealth—either relative or absolute—is impermissible
   as a matter of law.”).
Case: 21-60838      Document: 00516227526            Page: 3   Date Filed: 03/07/2022




                                     No. 21-60838


          Here, the district court properly exercised its discretion in imposing
   costs on Hawkins. The court acknowledged Hawkins’s assertion that the
   costs would pose a financial hardship due to her unemployment and carefully
   considered any factors which might justify denying costs. However, as the
   district court found, there was no misconduct by defendants, nor did the case
   present a close issue of unsettled law or confer a significant benefit on the
   public. See Smith, 909 F.3d at 753. As we have indicated, Hawkins’s financial
   difficulties alone cannot support the denial of costs. Id. And while Hawkins
   argues that the attorney who represented her in district court proceedings
   failed to notify her that she could be forced to pay costs, we have never held
   that any such explicit warning is required. Hawkins has thus failed to
   overcome the presumption that costs will be awarded.
          Because there was no abuse of discretion in the district court’s award
   of costs, the judgment of the district court is
                                                                   AFFIRMED.




                                          3